Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-15 are rejected.
3.	Applicant’s response to restriction/election has been acknowledged.
Claim Objections 
4.	Claims 13-15 are objected to because of the following informalities: the Claims recites  “the non-tangible computer-readable medium”. Claims 13-15 should be corrected as “the non-transitory computer-readable medium”. Appropriate correction is required.
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1,3, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (US 20170339258 A1) hereinafter referred as Momchilov in view of Bruner et al. (US 9,860,736 B1) hereinafter referred as Bruner.
Regarding claim 1, Momchilov discloses a method, comprising:
 initiating, in parallel, a set of connection requests to a network resource
 (para. [0118] a computing device (e.g., a client, a host) may attempt connections over multiple different transport protocols in parallel. For example, the computing device may attempt a connection over a first transport protocol (e.g., UDP), and attempt a connection over a second transport protocol (e.g., TCP);
 establishing a connection to the network resource based on a first responding member of the set of connection requests (para. [0123] and [0130] the computing device determines the first successful connection was UDP [i.e. first responding] connection over TCP); 
terminating connection requests not associated with the first responding member of the set of connection requests (para. [0130] [ after the UDP connection is successfully established and any corresponding protocols established, the computing device may stop the attempt to establish the TCP connection, or drop the TCP connection if it has been established); and 
accessing the network resource using the connection established based on the first responding member of the set of connection requests (para. [0130] and [0136] UDP connection is successfully established…the host may send an acknowledgement for receiving the client-generated end-of-stream marker via UDP, and the client may receive, via UDP, the acknowledgement for receiving the client-generated end-of-stream marker).  
Momchilov discloses claim 1 as recited above Momchilov may not explicitly disclose where the connection requests are generated using data retrieved from respective members of a set of resource identifiers, where the resource identifiers specify connection information for accessing the network resource.
However, Bruner discloses where the connection requests are generated using data retrieved from respective members of a set of resource identifiers  ([col.4 lines 45-49, the memory 208 stores a mapping 216 or other correspondence that includes purpose identifiers 218, connection profiles 220, and relationships between the purpose identifiers 218 and the connection profiles 220. [col. 11 lines  44-47]  the function call is invoked by a process to obtain one or more connection profiles that match the provided profile filter. And [col. 8 lines40-67 ]  providing a process with a connection profile based on a purpose identifier… in response to the received request, the connection profile interface identifies a connection profile associated with the purpose identifier based on a mapping, the mapping representing a correspondence between purpose identifiers and connection profiles. At 406, the connection profile interface provides the process with the identified connection profile to enable access to the network provider resource via the identified connection profile.  The connection profile interface may identify more than one connection profile associated with the purpose identifier. Further, the connection profile interface may attempt to initiate a connection session with the identified connection profile(s) and provide a successfully initiated connection session to the process);
 where the resource identifiers specify connection information for accessing the network resource ([col. 9 lines 11-14,  60-67 and col 10 lines 1-10] the connection profiles in the mapping (e.g., mapping 216, etc.) each include a performance attribute. The performance attribute may indicate a level of performance of the connection and/or network resource associated with the connection profile. For instance, a connection profile may have a performance attribute that indicates a particular data transfer rate or bandwidth of the network resource, a reliability of the network resource, an uptime percentage of the network resource, a latency of the network resource, a ‘jitter’ factor of the network resource, or the like. Identifying a connection profile from the plurality of connection profiles may further include prioritizing the identified connection profile based on the performance attribute. For instance, the connection profiles may include two connection profiles that correspond with the purpose identifier requested. One of the two connection profiles may have a high reliability performance attribute, while the other connection profile may have a low reliability performance attribute. The connection profile interface may prioritize the connection profile with the high reliability performance attribute such that the reliability of the connection is enhanced. Additionally, the connection profile interface may prioritize a connection profile based on multiple attributes, such as performance, cost, and/or a record of a previous successful connection, as described above).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the connection requests are generated using data retrieved from respective members of a set of resource identifiers, where the resource identifiers specify connection information for accessing the network resource using the teaching of  Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.

	Regarding claim 3, Momchilov  in view of Bruner discloses claim 1 as recited above.  Momchilov may not explicitly disclose where the network resource is accessible via a set of devices, and where the resource identifiers specify addresses for members of the set of devices.  However, Bruner discloses where the network resource is accessible via a set of devices, and where the resource identifiers specify addresses for members of the set of devices ([col 3 lines 8-36] the applications may be designed such that they request a connection based on the purpose of the connection, with a corresponding purpose identifier included in the request. The applications need not be programmed with specific knowledge of the underlying networks. Rather, an operating system (or other logic) on the device maintains the specific configuration information and/or parameters for connections to the various network resources on the different provider networks, as well as the corresponding purpose identifiers. For instance, connection-specific configuration parameters may include a cellular access point name (APN), internet protocol (IP) address type (IPv4, IPv6, etc.), network credentials, proxy configuration parameters, default gateways and/or routers, default name servers, wireless local area network (WLAN) service etc. [col 4 lines 5-10] the computing devices 102 may include PCs, servers, laptop computers, mobile telephones (including smart phones), tablet computers, media players, games consoles, personal digital assistants, augmented or virtual reality devices, and many other devices, as described above.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the network resource is accessible via a set of devices, and where the resource identifiers specify addresses for members of the set of devices using the teaching of  Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.
	
	Regarding claims 7 and 11, Momchilov  in view of Bruner discloses claim 1 as recited above.   Momchilov may not explicitly disclose where the connection information associated with the network resource include one of, a partially qualified domain name string, a fully qualified domain name string, an IPv4 address, an IPv6 address, and a NetBIOS name.  However, Bruner discloses where the connection information associated with the network resource include one of, a partially qualified domain name string, a fully qualified domain name string, an IPv4 address, an IPv6 address, and a NetBIOS name ([col. 3 lines 26-33] , internet protocol ( IP ) address type ( IPv4 , IPv6 , etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the connection information associated with the network resource include one of, a partially qualified domain name string, a fully qualified domain name string, an IPv4 address, an IPv6 address, and a NetBIOS name using the teaching of  Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute
	
	Regarding claim 8,  Momchilov  discloses a set of connection modules for establishing a connection with the network resource, where members of the set of connection modules are to establish the connection to the network resource using differing network protocols ( para. [0126] [0129]-[0130]); 
	 connection initiation module to initiate parallelized instantiations of members of the set of connection modules (para. [0118]);
 	a termination module to in response to receiving a signal from a first instantiated connection module indicating that the first instantiated connection module has    established a first connection to the network resource (para. [0123] and [0130]); 
	terminate active instantiations of members of the set of connection modules(para. [0130]); and 
	an access module to access the network resource using the first connection to the network resource (para. [0130] and [0136])
	Momchilov discloses claim 8 as recited above Momchilov may not explicitly disclose a data store to store a set of resource identifiers associated with a network resource, where the resource identifiers specify address information for connecting with the network resource where the instantiations correspond to members of the set of resource identifiers.
However, Bruner discloses data store to store a set of resource identifiers associated with a network resource ([col.4 lines 45-49]);
	where the resource identifiers specify address information for connecting with the network resource where the instantiations correspond to members of the set of resource identifiers ([col. 8 lines 40-67]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include data store to store a set of resource identifiers associated with a network resource where the resource identifiers specify address information for connecting with the network resource where the instantiations correspond to members of the set of resource identifiers using the teaching of  Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.

	Regarding clam 9 , Momchilov  in view of Bruner discloses claim  8 as recited above.   Momchilov further discloses  where the connection initiation module initiates a parallelized instantiation of members of the set of connection modules for each member of the set of resource identifiers, and where the connection initiation module selects members of the set of connection modules for instantiation based on network protocols identified by members of the set of resource identifiers (para.[0117]-[0118] a computing device (e.g., a client, a host) may attempt connections over multiple different transport protocols in parallel. For example, the computing device may attempt a connection over a first transport protocol (e.g., UDP), and attempt a connection over a second transport protocol (e.g., TCP). And [0123]  the computing device may determine whether the first successful connection was a TCP connection. If the first successful connection was not a TCP connection (e.g., the first successful connection was a UDP connection), then the computing device may, in step 810, continue transmitting over UDP)

	Regarding clam 10 , Momchilov  in view of Bruner discloses claim  8 as recited above.   Momchilov further discloses where the first instantiated connection module also determines that the network resource is accessible and usable prior to indicating to the termination module that the first instantiated connection module has established the first connection to the network resource (para. [0130] [0134]-[0137]  a flush of the TCP pipe from client to host may be performed. Specifically, in step 904, the client may place an end-of-stream marker on the TCP pipe. In step 908, the client may stop sending data via TCP. In step 912, the client may place a matching beginning-of-stream marker on the UDP pipe. In step 916, the client may start sending data via UDP, beginning with existing CGP packet buffers. In step 922, the host may buffer all data received via UDP, starting with the beginning-of-stream marker, until in step 926 the host receives the matching end-of-stream marker on the TCP pipe. In step 930, the host may process any buffered TCP data, and the end-of-stream marker from the TCP pipe. In step 934, the host may process the beginning-of-stream marker from the UDP pipe, and any buffered UDP data).

	Regarding claim 12, Momchilov discloses a non-transitory computer-readable medium storing processor executable instructions (para. [0025] and Fig. 1).  The rest of the claim limitation are ejected under the same rationale as claim 1, for reciting similar limitations.

	Regarding clam 13, Momchilov  in view of Bruner discloses claim 12 as recited above. Momchilov may not explicitly discloses where the instructions further control the processor to access a resource on the network device. However, Bruner discloses where the instructions further control the processor to access a resource on the network device connection-specific configuration parameters may include a cellular access point name default gateways and/or routers, default name servers, wireless local area network (WLAN) etc. And [col. 4 lines 18-27]  the network provider may provide access to network resources 106, other networks, other parts of network 104, other computing devices that are also connected to the network provider resources 106, etc. The network provider may provide different types of network connections to computing devices, such as computing devices 102, that make use of the network 104 and/or other networks. In an example, the network provider resource 106 may be accessible through the Internet via a cellular network…)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the instructions further control the processor to access a resource on the network device using the teaching of  Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.

	Regarding clam 14, Momchilov  in view of Bruner discloses claim 12 as recited above. Momchilov may not explicitly disclose where the instructions further control the processor to serve as a network resource to the network device. However, Bruner discloses where the instructions further control the processor to serve as a network resource to the network device ([col. 4 lines 18-27]  the network provider may provide access to network resources 106, other networks, other parts of network 104, other computing devices that are also connected to the network provider resources 106, etc. The network provider may provide different types of network connections to computing devices, such as computing devices 102, that make use of the network 104 and/or other networks. In an example, the network provider resource 106 may be accessible through the Internet via a cellular network…) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the where the instructions further control the processor to serve as a network resource to the network device using the teaching of Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.

	Regarding clam 15, Momchilov in view of Bruner discloses claim 12  as recited above.  Momchilov may not explicitly disclose  where the resource identifiers specify connection information associated with a set of network devices.  However, Bruner discloses where the resource identifiers specify connection information associated with a set of network devices ([col 3 lines 8-3,  col. 4 lines 18-27]  the network provider may provide access to network resources 106, other networks, other parts of network 104, other computing devices that are also connected to the network provider resources 106, etc. The network provider may provide different types of network connections to computing devices, such as computing devices 102, that make use of the network 104 and/or other networks. In an example, the network provider resource 106 may be accessible through the Internet via a cellular network…)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov and include where the resource identifiers specify connection information associated with a set of network devices using the teaching of Bruner. The motivation for doing so would have been in ordered to enhance the connection reliability, since the connection profile interface prioritizes the connection profile with the high reliability performance attribute.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (US 20170339258 A1) hereinafter referred as Momchilov in view of Bruner et al. (US 9,860,736 B1) hereinafter referred as Bruner and further in view of Liguori et al. (US 20100217930 A1 ) hereinafter referred as Liguori.

	Regarding claim 2, Momchilov  in view of Bruner discloses claim 1 as recited above.   Momchilov in view of Bruner may not explicitly disclose where the network resource is a single device, and the resource identifiers specify a variety of aliases for contacting the single device.  However, Liguori discloses where the network resource is a single device, and the resource identifiers specify a variety of aliases for contacting the single device ( para. [0033] the host may include a channel subsystem to communicate with a control unit. The host and control unit may utilize any suitable client-server architecture and protocols known in the art to communicate and maintain information on base and alias addresses that may be assigned to a volume.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov in view of Bruner and include where the network resource is a single device, and the resource identifiers specify a variety of aliases for contacting the single device using the teaching of Liguori. The motivation for doing so would have been in ordered to manage control blocks accessed by different processing systems.
9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (US 20170339258 A1) hereinafter referred as Momchilov in view of Bruner et al. (US 9,860,736 B1) hereinafter referred as Bruner and further in view of Shell et al. (US 20040224668 A1 ) hereinafter referred as Shell.

	Regarding claim 4, Momchilov  in view of Bruner discloses claim 1 as recited above.   Momchilov in view of Bruner discloses where the resource identifiers further specify information for connections established based on the resource identifiers, where the terminated connection requests include connection requests associated with the first responding member of the set of connection requests as discloses in claim 1 above. Momchilov in view of Bruner may not explicitly disclose priority information a priority lower than a priority associated with the set of connection requests. Momchilov  in view of Bruner  may not explicitly disclose where the resource identifiers further specify priority.  However, Shell discloses priority information a priority lower than a priority associated with the set of connection requests  (para. [0013 and Figs, 4-5] connection requests may be prioritized so that higher priority requests cause lower priority requests to release a connection method so it may be used by the higher priority request).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of  Momchilov in view of Bruner and include priority information a priority lower than a priority associated with the set of connection requests  using the teaching of Shell. The motivation for doing so would have been in ordered to automatically identifies appropriate connection for various network connections.
	Regarding claim 5, Momchilov  in view of Bruner discloses claim 4 as recited above.   Momchilov in view of Bruner discloses where the terminated connection requests also include connection requests associated with the first responding member of the set of connection requests as discloses in claim 1 above. Momchilov in view of Bruner may not explicitly disclose priority information and a priority lower than a priority associated with the set of connection requests. However, Shell discloses priority information a priority lower than a priority associated with the set of connection requests (para.[0018]  the connection manager may utilize a fairly complex heuristic to attempt to prioritize among multiple competing connection requests while balancing priority with performance and fairness among requests. As an example, the connection manager may choose to preempt a higher priority request if by doing so it can honor a set of lower priority requests, or alternatively if the higher priority request has exceeded some time or bandwidth allotment, or for some other reason).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Momchilov in view of Bruner and include priority information a priority lower than a priority associated with the set of connection requests using the teaching of Shell. The motivation for doing so would have been in ordered to automatically identifies appropriate connection for various network connections.
Allowable Subject Matter
10.      Claim 6 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448